DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 February 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 8 February 2022, with respect to the rejections of claims 1-16 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  The rejections of claims 1-16 under 35 U.S.C. 102(a)(2) have been withdrawn.

Allowable Subject Matter
4.	Claims 1, 2, 4-7, 9-12, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 6, 11 and 16, as amended by Applicant, overcome the previously cited prior art.  Further, Examiner has not discovered any additional prior art which fully teaches any of claims 
Claims 2, 4, 5, 7, 9, 10, 12, 14 and 15 each distinguish over the prior art at least due to their respective dependencies.
Claims 1, 2, 4-7, 9-12, and 14-16 each distinguish over the prior art, and there are no outstanding grounds of rejection or objection.  Accordingly, claims 1, 2, 4-7, 9-12, and 14-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616